Citation Nr: 1044872	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  04-02 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
disabling and, beginning March 18, 2010, an evaluation in excess 
of 30 percent disabling, for tension headaches.

2.  Entitlement to an initial evaluation in excess of 10 percent 
disabling and, beginning March 18, 2010, an evaluation in excess 
of 30 percent disabling, for irritable bowel syndrome 
(hereinafter "IBS").

3.  Entitlement to service connection for fatigue, to include as 
a result of an undiagnosed illness.

4.  Entitlement to service connection for muscle aches and joint 
pain, to include as a result of an undiagnosed illness.

5.  Entitlement to service connection for a psychiatric disorder, 
other than posttraumatic stress disorder (hereinafter "PTSD").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserve.  He had a period of 
initial active duty for training from July 1985 to November 1985.  
He had a period of active military service which extended from 
November 1990 to May 1991.  All of his claims stem from his 
period of active service in the 1990s.  He served in Saudi Arabia 
from January to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

This case was previously before the Board in August 2007 when it 
was remanded for further development.  The required development 
having been completed, this case is appropriately before the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

In an April 2010 rating decision, the RO increased the rating for 
the service-connected tension headaches from 10 percent disabling 
to 30 percent disabling, effective from March 18, 2010, and the 
RO increased the rating for the service-connected irritable bowel 
syndrome from 10 percent disabling to 30 percent disabling, 
effective March 18, 2010.  As these awards are not complete 
grants of the benefits, the issues remain in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for fatigue, to 
include as a result of an undiagnosed illness; entitlement to 
service connection for muscle aches and joint pain, to include as 
a result of an undiagnosed illness; and entitlement to service 
connection for a psychiatric disorder, other than posttraumatic 
stress disorder (hereinafter "PTSD") are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire period on appeal the Veteran's service-
connected tension headaches manifest symptoms most nearly 
approximate to characteristic prostrating attacks occurring on 
average once a month over the last several months.  At no point 
during the period on appeal do the Veteran's service-connected 
tension headaches manifest symptoms productive of severe economic 
inadaptability.

2.  The Veteran's service-connected IBS manifests symptoms of 
cramping, abdominal pain, diarrhea after ingestion of meals, 
frequent stomach pain, and severe, colicky, and crampy pain 
several times daily for a few minutes and, therefore, more nearly 
approximate severe irritable colon syndrome with diarrhea, or 
alternating diarrhea and constipation, with more or less constant 
abdominal distress during the entire period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no more, for 
tension headaches have been met from October 15, 2001, the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2010).

2.  The criteria for entitlement to an initial evaluation of 30 
percent disabling, but no higher, for IBS have been met from 
March 1, 2002, the effective date of service connection.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1-
4.10, 4.114, Diagnostic Code 7319 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Tension Headaches

The Veteran seeks entitlement to an evaluation in excess of 10 
percent disabling, for the period prior to March 18, 2010, and in 
excess of 30 percent disabling, for the period beginning March 
18, 2010, for tension headaches.

Tension headache disorder is not listed in the Schedule.  
Accordingly, the Veteran's disability was rated under the 
criteria for migraines, a closely related disease in which not 
only the functions affected, but the anatomical localization and 
symptomatology were closely analogous.  38 C.F.R. § 4.20.  

The Veteran's tension headaches were rated analogously to 
migraine headaches, found in Diagnostic Code 8100.  Under 
Diagnostic Code 8100, a 10 percent evaluation is assigned when 
there are characteristic prostrating attacks averaging one in two 
months over the last several months.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  A 30 percent evaluation is warranted when 
the evidence demonstrates characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  Id.  The maximum 50 percent rating requires very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.  Id.

In September 2001 the Veteran was noted to report that he had 
frequent headaches.  In another treatment record, dated in 
September 2001, the Veteran was reported to have daily headaches.  
In a VA treatment note, dated in October 2001, the Veteran 
reported daily headaches.  The Veteran was diagnosed with tension 
headaches.  In a treatment note, dated in October 2001, the 
Veteran reported that the medication Indocin did not help his 
headache pain.  In January 2002 the Veteran was diagnosed with 
tension headaches with strong muscle spasms and dystonia in the 
paracervical region.  The Veteran was noted to achieve relief 
with Botox treatments in an April 2002 treatment record.  His 
headaches were now once every 10 days or more and they were not 
as severe.  

In a private treatment note dated in April 2002, the Veteran was 
diagnosed with cervical spine related headaches.  In May 2002 the 
Veteran's headaches were reported to have abated.

In May 2002 the Veteran was afforded a VA C&P neurological 
examination.  The Veteran complained of headaches starting in his 
neck and traveling to the front of his head.  He reported that 
they were of a pressure type and at times they bounded.  He 
denied photophobia.  He reported some sonophobia and nausea 
during headaches.  The Veteran was noted to have received Botox 
injection treatment in the forehead.  The Veteran was reported to 
have headaches daily prior to the Botox treatment and headaches 
once or twice a week after the Botox treatments.  However, in the 
two weeks prior to the examination, the Veteran had started 
having daily headaches again.  The Veteran stated that he never 
missed a complete day of work due to his headaches; however, he 
indicated that his headaches had forced him to miss a part of the 
workday.  The pain was reported to be a six or eight out of ten 
and the headaches were noted to last an entire day.  Physical 
examination revealed the Veteran to be alert and oriented, to 
have normal speech, memory, and calculation ability.  The 
Veteran's cranial nerves II to XII were intact.  No abnormal 
movement or muscle atrophy was found.  The Veteran's strength was 
normal and cold sensation was intact.  Deep tendon reflexes are 
symmetric and normal and no Babinsky sign was noted.  The 
Veteran's gait and station were normal.  The examiner diagnosed 
the Veteran with chronic, daily headaches.

In June 2002 the Veteran was afforded a VA C&P PGW protocol 
examination.  The Veteran complained that his headaches started 
in the neck and traveled rostrally with pressure-type discomfort.  
The headaches were usually throbbing and were not associated with 
photophobia.  He reported occasional bouts of nausea during the 
headache episodes.  He noted that he had been treated previously 
with Botox injections to the forehead with palliation of 
symptoms.  The Veteran stated that the discomfort of headaches 
had never forced him to miss an entire day of work; however, he 
indicated that he had to take partial days of work off due to the 
intensity of the headache pain.  He reported that pain as a six 
or eight out of ten and indicated that the headaches typically 
lasted an entire day.  The examiner diagnosed the Veteran with 
tension type headaches.

In April 2002 the Veteran was diagnosed with cervical spine 
related headaches.  In May 2002 the Veteran reported that his 
headaches had improved.  In a private treatment note dated in 
July 2002 the Veteran reported that his headache pain was mildly 
worse.

In a statement submitted by the Veteran's father dated in August 
2002 the Veteran was noted to have passed out in the shower.  In 
a statement dated in September 2002, the Veteran's wife stated 
that the Veteran had severe headaches just about every day that 
forced him to lie down or go to bed.  In a statement from the 
Veteran's co-worker, the Veteran was reported to have frequent 
headaches that, at times, render the Veteran unable to perform 
his job at his full potential.  However, the Board notes that the 
Veteran was still able to work.

In VA treatment notes dated in May 2004 and July 2004 the Veteran 
reported that he had chronic headaches that started in the back 
of the head and neck and extended to the top of the head and 
behind the eyes.  The Veteran described the pain as a throbbing, 
constant pressure from the inside.  He reported nausea and 
occasional emesis especially if he eats with headaches.  The 
Veteran indicated that he had noise sensitivity but no 
photosensitivity.  There was no change in the condition reported 
with sleep.  The Veteran stated that the headaches were constant 
and daily.

In a private treatment note dated in May 2004 the Veteran 
indicated that his headache pain was worse.  In July 2004 the 
Veteran was noted to have constant and daily headaches with less 
intense pain.  The Veteran was achieved some relief by 
chiropractic manipulation.  In October 2004 the Veteran indicated 
that he had constant headache pain and in December 2004 he 
reported that he had very bad headache pain.

In February 2005 the Veteran complained that he was having daily 
headaches with pain behind the right eye and frontal.  In March 
2005 the Veteran underwent a CT scan of the brain.  The scan 
revealed no acute findings in the brain, skull, or paranasal 
sinuses.

A private treatment note dated in March 2005 revealed that 
cervical traction improved the Veteran's headache pain.  The 
Veteran reported that his headache pain begins at the base of the 
skull and radiates to his forehead.  He stated that massage and 
chiropractic therapy only provide short term relief.

In a VA treatment note, dated in March 2005, the Veteran was 
reported to have headaches.  The Veteran was noted to have 
dizziness every one to two weeks and no blurred vision.  In 
another VA treatment note, dated in March 2006, the Veteran was 
reported to have daily all over head headaches, no photophobia 
but does have noise phobia.  No nausea or vomiting.  In March 
2006 the Veteran was noted to complain of daily headaches.  In a 
May 2006 VA treatment note, the Veteran indicated that he had a 
headache during most of every day.  The pain of the headaches was 
a constant feeling of pressure with a sensation of thumping.  He 
stated that he had no photophobia but that noise bothered him.  A 
MRI scan was noted to reveal no acute intracranial findings.  In 
July 2006 the Veteran was diagnosed with a migraine.

In a private treatment note, dated in September 2007 the Veteran 
was reported to have intermittent headaches.  In March 2009 the 
Veteran was reported to have had a headache all day because he 
was unable to take his medication due to being on the job all 
day.

In September 2008 the Veteran stated that he had daily headaches; 
however, he indicated that he could deal with the pain.  He was 
noted to take ibuprofen and massage twice a month to help control 
the pain.

In March 2010 the Veteran was afforded a VA C&P nerves 
examination.  The Veteran reported that he has daily, constant 
pressure type headaches at the back of his neck and head.  He 
indicated that he never called in sick for the headaches but that 
he has left work early due to his headaches.  The headaches were 
noted to occur weekly and the Veteran was reported to not take 
any continuous medication for his headaches.  Less than half of 
the attacks were reported to be prostrating.  The usual duration 
of the headaches was stated to be longer than two days.  Motor 
strength was normal.  Muscle tone and bulk were normal.  
Sensation to light touch, pin prick, vibration, and position were 
normal.  Fundoscopic examination was normal.  Mental status was 
normal and the cranial nerves were intact.  Reflexes were normal 
and cerebellar examination was normal.  There was no evidence of 
chorea and carotid bruits were not present.  The diagnosis was 
chronic headaches and the examiner reported that there were no 
significant effects on employment.

The Board finds that entitlement to an evaluation of 30 percent 
disabling, and no higher, for headaches, beginning October 15, 
2001, the effective date of service connection for the Veteran's 
headache disorder, is warranted.  The Veteran's headache disorder 
manifests tension headaches with strong muscle spasms and 
dystonia in the paracervical region, nausea and occasional 
emesis, noise sensitivity, and the Veteran had been diagnosed 
with chronic, daily headaches.  In the report of a VA C&P 
examination, dated in May 2002, the Veteran was reported to have 
headaches daily prior to Botox treatments and to have had 
headaches once or twice a week after Botox treatments with an 
eventual return to more frequent headaches.  The Veteran's 
headaches never caused him to miss a complete day of work.  The 
Veteran reported that his headaches had a pain of six or eight 
out of ten and that they typically lasted an entire day.  A 
statement from the Veteran's wife, dated in September 2002, 
indicated that the Veteran had severe headaches just about every 
day that forced him to lie down or to go to bed.  A statement 
from a co-worker of the Veteran indicated that the Veteran's 
headaches prevented the Veteran, at times, from performing his 
job at full potential.  The Board acknowledges the Veteran's, his 
wife's, and his co-worker's statements.  The Board notes that the 
Veteran is competent to report his headache symptoms.  In 
addition, the Board notes that the Veteran's spouse and his co-
worker are competent to describe the effect the Veteran's 
headache symptoms have on the Veteran.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, the 
Board finds these statements to be credible and probative and 
they together with the other evidence of record show that the 
criteria for a 30 percent rating are approximated.  However, the 
Veteran, his spouse, and the Veteran's co-worker do not allege 
that the Veteran's headaches are completely prostrating and cause 
severe economic inadaptability.  In March 2010 the Veteran was 
noted to experience headaches weekly and that half of the 
headaches were prostrating.  As such, the manifestations of the 
Veteran's headache disorder, for the entire period on appeal, 
more nearly approximates an evaluation of 30 percent disabling, 
and no higher.  Therefore, entitlement to an evaluation of 30 
percent disabling, and no higher, for the entire period on appeal 
is granted.

At no point during the period on appeal did the Veteran's 
headache disorder manifest very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  The Board notes that the Veteran reported that 
he has not missed an entire day of work due to his headaches and 
that about half of the headaches are prostrating.  He indicated 
in March 2010 that he has never had to call in sick due to his 
headaches but that he has had to leave work early due to his 
headaches.  While the Veteran's co-worker reported that the 
Veteran was not able to perform at work to his full potential the 
assignment of a 30 percent rating contemplates that there is 
commensurate individual impairment.  Severe economic 
inadaptability, however, is not shown or approximated.  As such, 
entitlement to an evaluation in excess of 30 percent disabling is 
not warranted at any point during the period on appeal.  





B.  IBS

The Veteran seeks entitlement to an initial evaluation in excess 
of 10 percent disabling and an evaluation in excess of 30 percent 
disabling, for the period beginning March 18, 2010, for IBS.

The Veteran's service-connected IBS has been rated 10 percent 
disabling by the RO under the provisions of Diagnostic Code 8873-
7319.  38 C.F.R. § 4.114.  The "88" designation is simply used 
to track disabilities related to the Gulf War.  M21-1R, Part IV, 
Subpart ii, 2.D.16.

Diagnostic Code 7319 provides that a zero percent evaluation is 
assignable for mild irritable colon syndrome (spastic colitis, 
mucous colitis, etc.) with disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
evaluation is assigned for moderate irritable colon syndrome with 
frequent episodes of bowel disturbance with abdominal distress.  
A 30 percent evaluation is assignable for severe irritable colon 
syndrome with diarrhea, or alternating diarrhea and constipation, 
with more or less constant abdominal distress.  38 C.F.R. § 
4.114, Diagnostic Code 7319.

In May 2001 the Veteran was diagnosed with IBS.  In September 
2001 the Veteran 
complained of abdominal pain not helped with Buspar.  The Veteran 
was again diagnosed with IBS.

In May 2002 the Veteran was afforded a VA C&P intestines 
examination.  The Veteran reported bowel movements 3 to 4 times a 
day 30 to 45 minutes after meals.  The Veteran was reported to 
have no significant weight changes.  The Veteran indicated that 
he was unable to gain weight and to have cramping and abdominal 
pain.  He stated that he had previous bouts of bright red blood 
per rectum.  The Veteran was noted to have undergone previous 
colonoscopies without definitive findings and there was no 
evidence of malignant transformation.  The Veteran was diagnosed 
with IBS and was noted to have the typical symptoms of diarrhea 
and abdominal cramping after ingestion of meals.  

In June 2002 the Veteran was afforded a VA C&P PGW protocol 
examination.  The Veteran complained of significant, troublesome, 
frequent bowel movements occurring approximately three to four 
times a day usually within 30 to 45 minutes after a meal.  No 
weight changes were reported.  The Veteran reported that he had 
symptoms of cramping and abdominal discomfort during and before 
periods of diarrhea.  There was no history of malignant 
transformation noted on previous colonoscopy.  The Veteran was 
diagnosed with IBS.

In August 2002 the Veteran's father indicated that the Veteran's 
symptoms appear to be getting worse.  In September 2002 the 
Veteran's spouse reported that the Veteran had frequent stomach 
pain and has to go to the bathroom just about every time he eats. 

In a VA treatment note, dated in May 2004, the Veteran was noted 
to have IBS with positive abdominal cramping, no heartburn, 
recurrent diarrhea, or dumping syndrome.  In December 2005 the 
Veteran was noted to have negative results on a colonoscopy in 
2000.  The Veteran was reported to move his bowels after eating 
and to have occasional cramping with bowel movements.

In March 2010 the Veteran was afforded a VA C&P intestines 
examination.  The Veteran reported that he has frequent diarrhea 
and that he will have diarrhea or loose stool within ten minutes 
of meals.  He stated that he had to adjust his mealtimes if he 
has to work out in the field or if he is going out.  The Veteran 
indicated that he has constipation for two days every three 
months.  The Veteran reported nausea several times a week and 
constipation less than monthly.  He has diarrhea several times 
weekly but less than daily.  The attacks of diarrhea are 
episodic, occur more than 12 times a year, and last one day or 
less.  There was no fistula.  There was a history of intestinal 
pain in the right and left lower quadrants.  The pain is severe, 
colicky and crampy and occurs several times daily for a few 
minutes.  There was no history of ulcerative colitis or other 
symptoms.  There was no ostomy present and no episodes of 
abdominal colic, nausea or vomiting, and abdominal distention 
consistent with a partial bowel obstruction.  Physical 
examination revealed no signs of significant weight loss or 
malnutrition, anemia, fistula, abdominal mass, or abdominal 
tenderness.  The diagnosis was IBS and it was noted to have a 
significant effect on the Veteran's employment since he had to 
adjust mealtimes.

The Board finds that entitlement to an evaluation of 30 percent 
disabling for IBS, beginning March 1, 2002, the effective date of 
service connection, is warranted.  During the entire period on 
appeal, the Veteran's IBS manifested cramping and abdominal 
discomfort during and before periods of diarrhea, bowel movements 
3 to 4 times a day approximately 30 to 45 minutes after meals, 
and frequent stomach pain.  The Board notes that the Veteran's 
spouse indicated that the Veteran's is always sick to his stomach 
and has to go to the bathroom just about every time he eats.  In 
addition, the Veteran has reported that he has symptoms before 
and after eating.  The Board notes that the Veteran and the 
Veteran's spouse are competent to report the symptoms that she 
has observed.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In addition, the Board finds the Veteran and the 
Veteran's spouse to be credible and the statements are most 
probative regarding the severity of the Veteran's symptoms.  In 
March 2010 the Veteran reported that the condition was stable and 
that he still had frequent diarrhea after meals with severe, 
colicky, and crampy pain.  As such, the Board finds that the 
Veteran's IBS symptoms more nearly approximate the criteria for 
an evaluation of 30 percent disabling beginning March 1, 2002, 
the effective date of service connection for IBS.  As such, 
entitlement to an evaluation of 30 percent disabling for IBS, 
beginning March 1, 2002, the effective date of service 
connection, is granted.  A higher rating is not warranted under 
Diagnostic Code 7319, pertaining to irritable colon syndrome, as 
a rating of 30 percent disabling represents the maximum rating 
available under this code.  38 C.F.R. § 4.114, Diagnostic Code 
7319.  The Board has considered whether a higher rating is 
warranted under other Diagnostic Codes at any point during the 
period of time covered by this appeal, however, based on the 
diagnosis of irritable bowel syndrome and the signs and symptoms 
experienced, Diagnostic Code 7319 is the appropriate Code under 
which to evaluate the Veteran's disability.  



C.  Extraschedular Consideration

The Board has considered whether the Veteran's claims warrant 
referral to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321.  The United States Court 
of Appeals for Veterans Claims (Court) has clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  The Court stated that the RO or the Board 
must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his service-
connected disabilities have on his ability to work.  However, the 
assignment of 30 percent evaluations for the disabilities 
contemplates commensurate industrial impairment.  The evidence 
does not show an exceptional disability picture such that the 
rating criteria are inadequate.  As discussed above, there are no 
aspects of his headache and IBS disabilities that are not 
contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to the 
service-connected disabilities at issue, that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran indicates that although he 
has had to leave work early due to his headaches, he has never 
had to miss an entire day due to his disabilities.  Notably, 
however, the rating schedule contemplates loss of working time 
due to exacerbations commensurate with the level of disability.  
See 38 C.F.R. § 4.1.  See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  
The Veteran has not required frequent periods of hospitalization 
related to any service-connected disability at issue.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

D.  Total Rating Based on Individual Unemployability

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the Veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability (TDIU).  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In 
this case, the Veteran is employed full time and has not alleged 
that he was unemployable during the course of the appeal.  
Moreover, there is no evidence of unemployability, accordingly, 
TDIU is not raised by the record.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Dingess, the Court held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, 
because the notice that was provided in October 2001, before 
service connection was granted, was legally sufficient, VA's duty 
to notify, in regard to the Veteran's claims of entitlement to 
higher initial evaluations, has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran submitted private treatment records from Drs. R.H., 
D.J.H., D.C., and D.L., and Oak Hill Hospital.  The appellant was 
afforded VA medical examinations in May 2002, June 2002, and 
March 2010.

The Board notes that the Veteran indicated that he received 
treatment from Dr. L at USF Physicians Group.  An attempt was 
made to obtain the records regarding the Veteran's treatment by 
Dr. L.; however, in a letter dated in November 2009, VA was 
notified that USF Physicians Group did not have any records 
regarding the Veteran.  The Veteran was subsequently informed in 
a Supplemental Statement of the Case, dated in April 2010, that 
VA was unable to obtain the records regarding the Veteran's 
treatment by Dr. L. at USF Physicians Group pursuant to 38 C.F.R. 
§ 3.159(e).

In August 2007 the Board remanded the Veteran's claims, in part, 
for attempts to be made to obtain records of the Veteran's VA 
treatment at the New Port Richey and Tampa VA medical facilities 
and for the Veteran to be afforded VA medical examinations 
regarding his headache and IBS disorders in light of any new 
medical records received.  Subsequently, VA treatment records 
dated through October 2009 were obtained and associated with the 
claims folder and the Veteran was afforded VA medical 
examinations regarding his headache and IBS disabilities in March 
2010.  The examinations are adequate as they were based on a 
physical examination, a review of the Veteran's history, and as 
sufficient detail was provided so that informed determinations 
can be made.  As such, the Board is satisfied that the RO has 
substantially complied with the orders of the August 2007 remand.  
See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding 
substantial compliance); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Subject to the rules and regulations governing the payment of VA 
monetary benefits, entitlement to an evaluation of 30 percent 
disabling, and no higher, from October 15, 2001, for tension 
headaches, is granted.

Subject to the rules and regulations governing the payment of VA 
monetary benefits, entitlement to an initial evaluation of 30 
percent disabling, and no higher, from March 1, 2002, for 
irritable bowel syndrome, is granted.


REMAND

The Veteran seeks entitlement to service connection for muscle 
aches and joint pain as well as fatigue, all to include as due to 
an undiagnosed illness.  The Veteran's service treatment records 
reveal that in December 1983 the Veteran was treated after 
injuring his right shoulder.  In a February 1993 Report of 
Medical History, a physician noted that the Veteran was involved 
in an automobile accident (High Mobility Multipurpose Wheeled 
Vehicle accident) in 1989.  The Veteran suffered a fracture of 
the left wrist and a dislocated right shoulder.  The physician 
noted that there were no chronic problems due to this accident.

Private chiropractor notes, dated December 2000 to November 2008, 
reveal that the Veteran has been treated consistently for 
restricted joint function of the cervical, thoracic, and lumbar 
spines.  These notes reveal that the Veteran was diagnosed with 
muscle spasm, lumbar region segmental dysfunction, segmental 
dysfunction of multiple cervical vertebrae, spinal dysfunction 
due to instability, strain/sprain of the cervical spine, 
strain/sprain of the lumbar spine, cervical spine facet syndrome, 
thoracic segmental/somatic dysfunction, lumbar region segmental 
dysfunction, myofascial pain syndrome, occipitocervical 
dysfunction, sacroiliac dysfunction, facet syndrome of the lumbar 
spine, facet syndrome of the cervical spine, short leg syndrome, 
and neuralgia.  The treatment notes also revealed indications of 
muscle rigidity and tightness with pain and tension on palpation.  
In a chiropractic record dated in September 2001, the Veteran was 
noted to have been a motor vehicle accident in May 2001 that had 
caused an increase in his spinal dysfunction.  In addition, in 
June 2007 the Veteran was noted to have been involved in another 
motor vehicle accident.  However, the Veteran's chiropractic 
treatment notes do not associate the Veteran's muscle aches, 
joint pain, and/or fatigue with the Veteran's active service, 
including the Veteran's reported accident in service.

In a treatment note, dated in May 2001, the Veteran was diagnosed 
with fatigue.  In July 2001 the Veteran underwent a private 
magnetic resonance imaging (MRI) scan of the neck.  The Veteran 
reported neck pain with radiation into the shoulders.  The MRI 
scan revealed no evidence of disc herniation or spinal stenosis.

In May 2002 the Veteran was afforded a VA Compensation and 
Pension (C&P) general examination.  The Veteran reported that he 
had generalized fatigue, muscle aches, and joint pain.  He stated 
that it was particularly bothersome in his neck, shoulders and 
knees.  Examination of the musculoskeletal system revealed full 
range of motion in all joints, no tenderness, erythema, or 
swelling, and no tender points of fibromyalgia.  Muscle strengths 
were found to be normal with no atrophy of any major muscle 
groups.  There were no sensory deficits by pinprick.  The 
examiner rendered the impression of muscle aches, joint pains, 
and fatigue of an unknown etiology.

In June 2002 the Veteran was afforded a VA C&P Persian Gulf War 
(PGW) protocol examination.  The Veteran complained of frequent 
episodes of muscle aches, joint pain, and fatigue.  He reported 
that the joint pain typically involved the large joints and that 
it was more stiffness than actual sharp pain.  The Veteran was 
diagnosed with subjective complaints of muscle and joint ache 
with associated fatigue.  The examiner noted that there was no 
evidence of focal lesion or etiology of subjective complaints.  
The examiner indicated that the Veteran's muscle aches, joint 
pain, and fatigue may be somatic manifestations of a mental 
disorder.

In a VA treatment note, dated in July 2004, the Veteran was 
reported to be diagnosed with arthritis.  In February 2005 the 
Veteran complained that his joint pain was getting worse.  The 
Veteran reported that the pain was in the anterior right shoulder 
and that he has had an injection in the right shoulder.  
Examination revealed that the Veteran's right shoulder was tender 
to touch.  The Veteran was diagnosed with questionable bursitis 
of the right shoulder.  In April 2005, he was diagnosed as having 
bursitis, subcromial.  

In March 2006 the Veteran complained of joint pain, specifically 
right knee pain when he kneeled.  The Veteran was noted to have 
polyarthralgia with subacromial bursitis of the shoulder and 
probable bursitis of the right knee.  The Veteran was noted to 
have undergone an arthroscopy of the right knee to repair a torn 
meniscus in April 2006.

In a VA treatment note dated in May 2006 the Veteran was 
diagnosed with joint pain with morning stiffness.  In May 2006 
the Veteran underwent multiple computed tomography (CT) scans and 
no acute or remarkable findings were found.  In July 2006 the 
Veteran was diagnosed with subacromial bursitis and arthritis.  
In August 2006 the Veteran was diagnosed with polyarthralgias.

In August 2008 the Veteran underwent an MRI scan of the cervical 
spine.  The test revealed a bulging disc at C4-5 with bilateral 
foraminal narrowing and canal stenosis and a bulging disc at C5-6 
with a mild foraminal narrowing bilaterally.

In March 2010 a medical opinion was obtained regarding the 
Veteran's complaints of muscle and joint pain and fatigue.  The 
opinion was rendered that the Veteran's muscle and joint pain and 
fatigue were not due to or a result of the Veteran's PTSD.  
However, no opinion has been obtained regarding whether the 
Veteran's diagnosed disabilities are related to service.

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD.  The Veteran's 
service treatment records do not reveal any complaint, diagnosis, 
or treatment for any acquired psychiatric disorder. 

In September 2001 the Veteran was diagnosed with anxiety with 
tension headaches.

In May 2002 the Veteran was afforded a VA C&P psychiatric 
examination.  The Veteran reported occasional nightmares and 
flashbacks.  The Veteran had mild avoidance, increased arousal, 
hypervigilance, exaggerated startled response, and immense 
irritability.  The Veteran was also noted to have anxiety 
symptoms.  The Veteran was diagnosed with anxiety disorder and 
PTSD.

In June 2002 the Veteran was afforded a VA C&P Persian Gulf War 
(PGW) protocol examination.  The Veteran reported increased 
arousal, hypervigilance, and immense irritability.  He complained 
of some anxiety when he had worry and associated muscle tension.  
The Veteran was diagnosed with anxiety disorder.

In the Veteran's notice of disagreement, dated in September 2002, 
the Veteran associated his anxiety disorder with his PTSD.

In May 2004 the Veteran was diagnosed with adjustment disorder 
with depression and anxiety.  In December 2005 the Veteran was 
diagnosed with adjustment disorder.  In October 2008 the Veteran 
was noted to have obsessive compulsive disorder and anxiety 
neurosis.  The Veteran was again diagnosed with obsessive 
compulsive disorder in January 2009, March 2009, April 2009, and 
October 2009.  

In January 2010 the Veteran was afforded a VA C&P psychiatric 
examination.  The Veteran reported that he experienced observing 
ten to hundreds of dead bodies burning.  He stated that he 
participated in killing the enemy.  After examination, the 
Veteran was diagnosed with chronic, moderate PTSD.  The examiner 
rendered the opinion that the Veteran's PTSD is at least as 
likely as not caused by or a result of the Veteran's stated 
military stressor.  The examiner provided the rationale that the 
Veteran's symptoms were consistent with a diagnosis of PTSD, 
including hypervigilence, exaggerated startle response, 
irritability, isolation, emotional numbing, distrust, insomnia, 
nightmares, flashbacks, intrusive thoughts, and poor 
concentration.  The examiner noted that the diagnosis and the 
opinion were based upon the Veteran's military records, review of 
the claims file, treatment records, clinical evaluation, review 
of recent research, and the DSM-IV diagnostic criteria.  The 
Veteran was noted to receive treatment for both obsessive 
compulsive disorder and PTSD; however, the examiner stated that 
the Veteran's symptoms were more consistent with hypervigilance 
associated with PTSD rather than a separate disorder.  However, 
the examiner stated that a diagnosis of obsessive compulsive 
disorder was deferred.  In addition, the examiner noted that the 
hyperarousal, avoidance, and intrusive memories increase anxiety 
and depression as well as irritability and interfere with social 
and occupational function.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  (1) 
competent evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) evidence 
establishing that he suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period; (3) an indication the current 
disability or symptoms may be associated with service; and (4) 
there is not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In addition, the Board notes that once VA undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  

In this case, in regard to the Veteran's claims of entitlement to 
service connection for muscle aches and joint pain as well as 
fatigue, all to include as due to an undiagnosed illness, the 
Board notes that the Veteran has been afforded multiple 
examinations.  However, although the Veteran has been noted to 
have multiple diagnosed disabilities, no opinion has been 
obtained regarding whether those disabilities are related to the 
Veteran's right shoulder injury in service or otherwise related 
to service.  As such, the Board finds it necessary to afford the 
Veteran a VA medical examination for an opinion to be obtained 
regarding the etiology of the Veteran's disorders.

In regard to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, other than PTSD, 
the Board notes that the Veteran has been afforded VA medical 
examinations regarding a psychiatric disorder.  However, although 
an examiner in January 2010 rendered the opinion that the 
Veteran's symptoms were more consistent with hypervigilence 
associated with the Veteran's PTSD rather than separate 
disorders, the examiner deferred a diagnosis of obsessive 
compulsive disorder.  In addition, although the Veteran has been 
diagnosed with adjustment disorder with depression, anxiety, and 
obsessive disorder, no opinion has been rendered whether these 
diagnoses are related to the Veteran's active service or to the 
Veteran's PTSD.  As such, the Board finds it necessary to remand 
this claim for the Veteran to be afforded a VA medical 
examination.

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since October 2009.  See 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Moreover, during the January 2010 VA examination, the 
Veteran reported that he was to undergo a sleep study.  This 
should be obtained on remand, and another medical opinion 
provided regarding the claim for service connection for fatigue.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
since October 2009, to include a report of 
a sleep study (during the VA examination of 
January 2010 the Veteran reported that he 
was to be scheduled for a sleep study).  
Any additional pertinent records identified 
by the Veteran during the course of the 
remand should also be obtained, following 
the receipt of any necessary authorizations 
from the Veteran, and associated with the 
claims file.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any muscle aches, joint pain, 
and/or fatigue found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  

The claims folder shows that the Veteran 
has been diagnosed as having muscle spasm, 
lumbar region segmental dysfunction, 
segmental dysfunction of multiple cervical 
vertebrae, spinal dysfunction due to 
instability, strain/sprain of the cervical 
spine, strain/sprain of the lumbar spine, 
cervical spine facet syndrome, thoracic 
segmental/somatic dysfunction, lumbar 
region segmental dysfunction, myofascial 
pain syndrome, occipitocervical 
dysfunction, sacroiliac dysfunction, facet 
syndrome of the lumbar spine, facet 
syndrome of the cervical spine, short leg 
syndrome, and neuralgia.  He has also been 
diagnosed as having right shoulder 
bursitis, subcromial, and has had a right 
knee torn meniscus repaired.  The examiner 
should set forth all diagnoses that are 
found following a physical examination and 
reconcile those diagnoses with the other 
diagnoses of record, to the extent that 
such is possible.  

The examiner should provide an opinion as 
to whether a currently diagnosed right 
shoulder disability is at least as likely 
as not (a 50 percent or higher probability) 
the result of right shoulder injury in 
service or is otherwise related to service.  
With respect to any other diagnosed 
disabilities, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent or higher 
probability) that any diagnosed disability 
began in or is related to active service.  

The examiner should also opine as to 
whether, in addition to any diagnosed 
disabilities, the Veteran has muscle aches, 
joint pain, and/or a fatigue disorder that 
is attributable to an undiagnosed illness 
or a medically unexplained chronic 
multisymptom illness that is defined by a 
cluster of signs or symptoms such as 
chronic fatigue syndrome or fibromyalgia.

A complete rationale should be provided for 
all opinions expressed.  

3.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
psychiatric disorder, other than PTSD, 
found to be present.  The claims folder 
should be made available to and reviewed by 
the examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The claims folder 
shows the Veteran has been diagnosed as 
having anxiety, depression, adjustment 
disorder and obsessive compulsive disorder 
(OCD).  If any of these four conditions are 
not found on examination, the examiner 
should reconcile the diagnosis or diagnoses 
found on examination with these diagnoses.  
The examiner should opine as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that any 
psychiatric disorder, other than PTSD, 
found to be present is related to or had 
its onset during service.  If the response 
is negative, does the Veteran have a 
disability that is at least as likely as 
not due to PTSD.  If not, is it at least as 
likely as not that the Veteran has a 
disability that is aggravated (i.e., 
permanently worsened) beyond its natural 
progression by PTSD.  The rationale for all 
opinions expressed should be provided in a 
legible report.  

4.  Thereafter, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


